PER CURIAM:
Doshia S. Padgett appeals the district court’s orders dismissing without prejudice her action challenging the Commissioner’s decision to deny Padgett’s claim for supplemental security income under the Social Security Act and denying her motion to reopen. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Padgett v. Soc. Sec. Admin., No. 7:12-cv-00330-GEC (W.D.Va. May 2, 2013; May 23, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.